Exhibit 10.1

REFINANCING AMENDMENT NO. 2 (this “Second Amendment”) dated as of August 2,
2013, to the Credit and Guaranty Agreement dated as of August 1, 2012 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, including by Refinancing Amendment No. 1 dated as of March 20,
2013, the “Credit Agreement”), among HOLOGIC, INC., a Delaware corporation (the
“Borrower”); CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors; the LENDERS
from time to time party thereto (the “Lenders”) and GOLDMAN SACHS BANK USA (“GS
Bank”), as administrative agent (in such capacity, the “Administrative Agent”).

WHEREAS, each Person that agrees to make Refinancing Tranche B Term Loans (as
defined below) (collectively, the “Refinancing Term Lenders”) will make
Refinancing Tranche B Term Loans to the Borrower on the Second Amendment
Effective Date (as defined below) (the “Refinancing Tranche B Term Loans”) in an
amount equal to its Refinancing Term Commitment (defined below);

WHEREAS, the Borrower has requested an amendment to the Credit Agreement that
would effect the modifications to the Credit Agreement set forth herein, and
each Lender party hereto consents to this Second Amendment;

WHEREAS, GS Bank, JPMS, CGMI and MLPFS have been appointed as the Lead Arrangers
(as defined below) with respect to this Second Amendment; and

WHEREAS, this Second Amendment includes amendments of the Credit Agreement that
are subject to the approval of the Required Lenders, and that, in each case,
will become effective on the Second Amendment Effective Date on the terms and
subject to the conditions set forth herein;

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby (the “Amended Credit Agreement”).

SECTION 2. Refinancing Transactions.

(a) Subject to the terms and conditions set forth herein, each Refinancing Term
Lender severally agrees to make a Refinancing Tranche B Term Loan to the
Borrower on the Second Amendment Effective Date in a principal amount equal to
its Refinancing Term Commitment, which amount shall be made available to the
Administrative Agent in immediately available funds in accordance with the
Credit Agreement. The “Refinancing Term Commitment” of any Refinancing Term
Lender will be the amount set forth opposite such Refinancing Term Lender’s name
on Schedule 1 hereto. On the Second Amendment Effective Date, the proceeds of
the Refinancing Tranche B Term Loans shall be applied to prepay in full the
Tranche B Term Loans outstanding on the Second Amendment Effective Date
(immediately



--------------------------------------------------------------------------------

prior to the refinancing contemplated by this Second Amendment (the
“Refinancing”)) (the “Existing Tranche B Term Loans”). Each Lender party hereto
and the Administrative Agent hereby acknowledge that (i) the Borrower hereby
provides notice under Section 2.26(a) of the Credit Agreement of its request for
Refinancing Tranche B Term Loans to refinance in full the Existing Tranche B
Term Loans and (ii) all notice requirements set forth in Section 2.26(a) of the
Credit Agreement with respect to the Refinancing have been satisfied. For the
avoidance of doubt, there shall be no amount payable under Section 2.13(c) of
the Credit Agreement in connection with the Refinancing or the Prepayment.

(b) On and after the Second Amendment Effective Date, each reference in the
Credit Documents to “Tranche B Term Loans” and “Term Loans” shall be deemed to
be a reference to and include the Refinancing Tranche B Term Loans made or
deemed made hereunder, and each reference to “Lenders” shall be deemed to be a
reference to and include the Refinancing Term Lenders. Notwithstanding the
foregoing, the provisions of the Credit Agreement with respect to
indemnification, confidentiality, reimbursement of costs and expenses, increased
costs and break funding payments shall continue in full force and effect with
respect to, and for the benefit of, each Term Lender in respect of such Lender’s
Existing Tranche B Term Loans.

SECTION 3. Amendments to the Credit Agreement. Each of the parties hereto agrees
that, effective on the Second Amendment Effective Date, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Second Amendment, each Credit Party represents and warrants to
each other party hereto, on and as of the Second Amendment Effective Date, that
the following statements are true and correct:

(a) The execution, delivery and performance of this Second Amendment have been
duly authorized by all necessary action on the part of each Credit Party. This
Second Amendment has been duly executed and delivered by each Credit Party and
is the legally valid and binding obligation of such Credit Party, enforceable
against such Credit Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

(b) The representations and warranties of each Credit Party contained in the
Credit Documents are, after giving effect to this Second Amendment on such date,
true and correct in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; provided that,
in each

 

2



--------------------------------------------------------------------------------

case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.

(c) As of the Second Amendment Effective Date, after giving effect to this
Second Amendment, no event has occurred and is continuing or would result from
the consummation of the transactions contemplated hereby that would constitute
an Event of Default or a Default.

SECTION 5. Second Amendment Effective Date. This Second Amendment shall become
effective as of the first date (the “Second Amendment Effective Date”) on which
each of the following conditions shall have been satisfied:

(i) the Administrative Agent shall have received a counterpart signature page of
this Second Amendment duly executed by each of the Borrower, each Guarantor,
each Refinancing Term Lender and other Lenders (together with the Refinancing
Term Lenders) sufficient to constitute, collectively, the Requisite Lenders; and

(ii) the Administrative Agent and Lenders and their respective counsel shall
have received an original executed copy of the favorable written opinion of
Brown Rudnick LLP, counsel for the Credit Parties, dated as of the Second
Amendment Effective Date and in form and substance reasonably satisfactory to
the Administrative Agent, addressed to the Administrative Agent and the Lenders
as of the Second Amendment Effective Date after giving effect to this Second
Amendment (and each Credit Party hereby instructs such counsel to deliver such
opinion to the Administrative Agent and such Lenders);

(iii) the Administrative Agent shall have received (A) a copy of each
Organizational Document of each Credit Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority, or, if
reasonably acceptable to the Administrative Agent, a certification by an
Authorized Officer that the applicable Organizational Documents delivered in
connection with the Closing Date and/or on First Amendment Effective Date,
remain in full force and effect and have not been amended, modified, revoked or
rescinded since the First Amendment Effective Date, as applicable, (B) signature
and incumbency certificates of the officers or directors of each Credit Party
executing this Second Amendment, substantially in the form of the closing
certificates delivered on the Closing Date, (C) resolutions of the Board of
Directors or similar governing body of each Credit Party approving and, to the
extent required in any jurisdiction, resolutions of the meeting of shareholders
of a Credit Party, in each case authorizing the execution, delivery and
performance of this Second Amendment, certified as of the Second Amendment
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment and (D) a good standing certificate
(to the extent such concept is applicable in the relevant jurisdiction) from the
applicable Governmental

 

3



--------------------------------------------------------------------------------

Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation;

(iv) the representations and warranties of the Credit Parties set forth in
Section 4 hereof shall be true and correct in all material respects as of the
Second Amendment Effective Date (except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date), and the Administrative Agent shall
have received a certificate, dated as of the Second Amendment Effective Date of
the Borrower, confirming the accuracy thereof, which shall be in form and
substance reasonably satisfactory to Administrative Agent;

(v) the Borrower shall have paid (i) all fees and other amounts due and payable
to GS Bank, J.P. Morgan Securities LLC (“JPMS”), Citigroup Global Markets Inc.
(“CGMI”), Merrill Lynch Pierce Fenner & Smith Incorporated (“MLPFS”) as joint
lead arrangers, bookrunners and co-syndication agent (in such capacities, the
“Lead Arrangers”) and the Administrative Agent in connection with this Second
Amendment, including reimbursement or payment of reasonable costs and expenses
actually incurred by the Lead Arrangers or the Administrative Agent in
connection with this Second Amendment, including the reasonable fees, expenses
and disbursements of counsel for the Lead Arrangers and the Administrative
Agent, in each case, to the extent that Borrower has received a reasonably
detailed invoice for such costs and expenses prior to the Second Amendment
Effective Date and (ii) a consent fee to the Administrative Agent for the
account of each Lender that has evidenced its consent hereto as provided in
Section 5(i) or as otherwise agreed by the Administrative Agent and the Borrower
(including in a “cashless roll” letter), in an amount equal to 0.05% of the
Loans and/or Revolving Commitment, as applicable, of such Lender;

(vi) concurrently with the making of the Refinancing Tranche B Term Loans,
(a) the entire aggregate principal amount of the Existing Tranche B Term Loans
and (b) all accrued interest, fees and other amounts (including any amounts due
pursuant to Section 2.18 of the Credit Agreement) accrued prior to the Second
Amendment Effective Date in connection therewith shall have been paid (or, in
the case of principal, deemed paid pursuant to this Second Amendment) in full
and all Interest Periods in respect of thereof shall have been terminated;

(vii) the Borrower shall have delivered a Funding Notice with respect to the
Refinancing Tranche B Term Loans, and a notice of prepayment with respect to the
Existing Tranche B Term Loans, in each case, in accordance with the Credit
Agreement; and

(viii) the Administrative Agent shall have received a payment in the amount of
$200,000,000 to effect the voluntary prepayment of the Refinancing

 

4



--------------------------------------------------------------------------------

Tranche B Term Loans in accordance with Section 2.13 of the Credit Agreement
immediately after giving effect to the Refinancing (the “Prepayment”). The
Administrative Agent hereby acknowledges that (i) the Borrower hereby provides
notice under Section 2.13 of the Credit Agreement of such Prepayment as of the
Second Amendment Effective Date and (ii) all notice requirements set forth in
Section 2.13 of the Credit Agreement with respect to such Prepayment have been
satisfied (it being understood and agreed that the Prepayment shall be made with
internally generated cash of the Borrower and not the proceeds of the incurrence
of Indebtedness).

(b) Subject to Section 9.05(b) of the Credit Agreement, the Second Amendment
Effective Date shall not occur if each of the conditions set forth or referred
to in this Section 5 has not been satisfied or waived in accordance with
Section 10.05 of the Credit Agreement at or prior to 5:00 p.m., New York City
time, on August 2, 2013 (it being understood that any such failure of the Second
Amendment Effective Date to occur by such date will not affect any rights or
obligations of any Person under the existing Credit Agreement). The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Second Amendment Effective Date.

SECTION 6. Effect of Amendment.

(a) Except as expressly set forth herein, this Second Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the existing
Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the existing Credit Agreement or any other provision
of the existing Credit Agreement or of any other Credit Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. Except as expressly set forth herein, nothing herein shall be deemed a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(b) From and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Credit
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Second Amendment shall constitute a “Credit Document” for all purposes of
the Credit Agreement and the other Credit Documents.

SECTION 7. Reaffirmation. Notwithstanding the effectiveness of this Second
Amendment and the transactions contemplated hereby, (i) each Credit Party
acknowledges and agrees that, (A) each Credit Document to which it is a party is
hereby confirmed and ratified and shall remain in full force and effect
according to its respective terms (in the case of the Credit Agreement, as
amended hereby) and (B) the Collateral Documents do, and all of the Collateral
does, and in each case shall continue to, secure the payment of all Secured
Obligations (as

 

5



--------------------------------------------------------------------------------

defined in the Pledge and Security Agreement) on the terms and conditions set
forth in the Collateral Documents, and hereby ratifies the security interests
granted by it pursuant to the Collateral Documents and (ii) each Guarantor
hereby confirms and ratifies its continuing unconditional obligations as
Guarantor under the Guaranty with respect to all of the Guaranteed Obligations.

SECTION 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its actual and reasonable costs and expenses in
connection with this Second Amendment to the extent required pursuant to
Section 10.02 of the Credit Agreement.

SECTION 10. Counterparts; Effectiveness. This Second Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic imaging means of
an executed counterpart of a signature page to this Second Amendment shall be
effective as delivery of an original executed counterpart of this Second
Amendment.

SECTION 11. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

SECTION 12. Notes. Each Lender agrees to return any Tranche B Term Loan Notes
evidencing its Existing Tranche B Term Loan, which has been prepaid in
accordance with the provisions hereof, within 30 days after the Second Amendment
Effective Date or such longer time as may be agreed by the Borrower.

SECTION 13. Mortgage Amendments. Notwithstanding anything to the contrary in the
Loan Documents, the Borrower and each applicable Guarantor shall deliver to the
Administrative Agent within 45 days after the Second Amendment Effective Date,
or such longer time as may be agreed by the Administrative Agent, an amendment
to each Mortgage giving effect to this Second Amendment, in proper form for
recording in all appropriate places in all applicable jurisdictions, together
with such title reports and other documents relating to the Mortgages (excluding
Title Policy endorsements) as are reasonably requested by the Administrative
Agent.

 

6



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

HOLOGIC, INC.,

as Borrower

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Finance and
Administration, Chief Financial Officer and Assistant Treasurer and Assistant
Secretary

BIOLUCENT, LLC,

as Guarantor

By:  

Hologic, Inc.,

Its Sole Member and Manager

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Finance and
Administration, Chief Financial Officer and Assistant Treasurer and Assistant
Secretary

CRUISER, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

 

[Signature page to Second Amendment]



--------------------------------------------------------------------------------

CYTYC CORPORATION,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC DEVELOPMENT COMPANY LLC,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC INTERIM, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC INTERNATIONAL, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

 

[Signature page to Second Amendment]



--------------------------------------------------------------------------------

CYTYC LIMITED LIABILITY COMPANY,

as Guarantor

By:  

Cytyc Corporation,

Its Sole Member

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC PRENATAL PRODUCTS CORP.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC SURGICAL PRODUCTS II, LIMITED PARTNERSHIP,

as Guarantor

By:  

Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

 

[Signature page to Second Amendment]



--------------------------------------------------------------------------------

CYTYC SURGICAL PRODUCTS III, LLC,

as Guarantor

By:  

Cytyc Corporation,

Its sole Manager

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC SURGICAL PRODUCTS, LIMITED PARTNERSHIP,

as Guarantor

By:  

Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

DIRECT RADIOGRAPHY CORP.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

 

[Signature page to Second Amendment]



--------------------------------------------------------------------------------

HOLOGIC LIMITED PARTNERSHIP,

as Guarantor

By:  

Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

INTERLACE MEDICAL, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

SENTINELLE MEDICAL USA INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

SUROS SURGICAL SYSTEMS, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

 

[Signature page to Second Amendment]



--------------------------------------------------------------------------------

SST MERGER CORP.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

THIRD WAVE AGBIO, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

THIRD WAVE TECHNOLOGIES, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE SALES & SERVICE, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

 

[Signature page to Second Amendment]



--------------------------------------------------------------------------------

GEN-PROBE INTERNATIONAL, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE PRODESSE, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE INCORPORATED,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

 

[Signature page to Second Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

as Administrative Agent and the Refinancing Term Lender

By:  

/s/ Gabriel Jacobsen

 

Name: Gabriel Jacobsen

Authorized Signatory

 

[Signature page to Second Amendment]



--------------------------------------------------------------------------------

Exhibit A

[Amendments to Credit Agreement attached]



--------------------------------------------------------------------------------

Conformed copy reflecting

Amendment No. 1 dated as of March 20, 2013

Amendment No. 2 dated as of August 2, 2013

CREDIT AND GUARANTY AGREEMENT

dated as of August 1, 2012

among

HOLOGIC, INC.,

CERTAIN SUBSIDIARIES OF HOLOGIC, INC.,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Lead Bookrunners,

J.P. MORGAN SECURITIES LLC and

CITIGROUP GLOBAL MARKETS INC.

as Co-Syndication Agents,

GOLDMAN SACHS BANK USA

as Administrative Agent and Collateral Agent,

and

DNB BANK ASA,

THE BANK OF TOKYO-MITSUBISHI UFJ LTD. and

FIFTH THIRD BANK

as Co-Documentation Agents

 

 

$2,800,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE  

ARTICLE 1

  

DEFINITIONS AND INTERPRETATION

  

Section 1.01. Definitions.

     2   

Section 1.02. Accounting Terms.

     6664   

Section 1.03. Interpretation, Etc.

     6765   

Section 1.04. Letter of Credit Amounts.

     6765   

Section 1.05. Pro forma Calculations.

     6765    ARTICLE 2    LOANS AND LETTERS OF CREDIT   

Section 2.01. Term Loans.

     6967   

Section 2.02. Revolving Loans.

     7068   

Section 2.03. Swing Line Loans.

     7169   

Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein.

     7472   

Section 2.05. Pro Rata Shares; Availability of Funds.

     8178   

Section 2.06. Use of Proceeds.

     8280   

Section 2.07. Evidence of Debt; Register; Notes.

     8282   

Section 2.08. Interest on Loans.

     8381   

Section 2.09. Conversion/Continuation.

     8683   

Section 2.10. Default Interest.

     8684   

Section 2.11. Fees.

     8784   

Section 2.12. Scheduled Payments/Commitment Reductions.

     8886   

Section 2.13. Voluntary Prepayments/Commitment Reductions.

     9087   

Section 2.14. Mandatory Prepayments/Commitment Reductions.

     9289   

Section 2.15. Application of Prepayments/Reductions.

     9491   

Section 2.16. General Provisions Regarding Payments.

     9693   

Section 2.17. Ratable Sharing.

     9895   

Section 2.18. Making or Maintaining Eurodollar Rate Loans.

     9996   

Section 2.19. Increased Costs; Capital Adequacy.

     10198   

Section 2.20. Taxes; Withholding, Etc.

     103100   

Section 2.21. Obligation to Mitigate.

     107104   

Section 2.22. Defaulting Lenders.

     108105   

Section 2.23. Removal or Replacement of a Lender.

     112109   

Section 2.24. Incremental Facilities.

     114110   

Section 2.25. Extensions of Loans.

     117114   

Section 2.26. Refinancing Amendments.

     121117   

 

i



--------------------------------------------------------------------------------

ARTICLE 3   CONDITIONS PRECEDENT   

Section 3.01. Closing Date.

     124120   

Section 3.02. Conditions to Each Credit Extension.

     130126    ARTICLE 4    REPRESENTATIONS AND WARRANTIES   

Section 4.01. Organization; Requisite Power and Authority; Qualification.

     132128   

Section 4.02. Equity Interests and Ownership.

     132128   

Section 4.03. Due Authorization.

     133129   

Section 4.04. No Conflict.

     133129   

Section 4.05. Governmental Consents.

     133129   

Section 4.06. Binding Obligation.

     134130   

Section 4.07. Historical Financial Statements.

     134130   

Section 4.08. Projections.

     134130   

Section 4.09. No Material Adverse Change.

     134130   

Section 4.10. No Restricted Junior Payments.

     135130   

Section 4.11. Adverse Proceedings, Etc.

     135130   

Section 4.12. Payment of Taxes.

     135131   

Section 4.13. Properties.

     135131   

Section 4.14. Environmental Matters.

     137132   

Section 4.15. No Defaults.

     137133   

Section 4.16. Material Contracts.

     137133   

Section 4.17. Governmental Regulation.

     138133   

Section 4.18. Margin Stock.

     138134   

Section 4.19. Employee Matters.

     138134   

Section 4.20. Employee Benefit Plans.

     138134   

Section 4.21. Certain Fees.

     139135   

Section 4.22. Solvency.

     140135   

Section 4.23. Related Agreements.

     140135   

Section 4.24. Compliance with Statutes, Etc.

     140135   

Section 4.25. Disclosure.

     140136   

Section 4.26. Senior Indebtedness.

     140136   

Section 4.27. PATRIOT Act; Sanctioned Persons.

     141136   

Section 4.28. Use of Proceeds.

     141137   

Section 4.29. Security Documents.

     141137    ARTICLE 5    AFFIRMATIVE COVENANTS   

Section 5.01. Financial Statements and Other Reports.

     143138   

Section 5.02. Existence.

     147143   

Section 5.03. Payment of Taxes and Claims.

     148143   

 

ii



--------------------------------------------------------------------------------

Section 5.04. Maintenance of Properties.

     148143   

Section 5.05. Insurance.

     148144   

Section 5.06. Books and Records; Inspections.

     149144   

Section 5.07. Lenders Meetings.

     149145   

Section 5.08. Compliance with Laws.

     150145   

Section 5.09. Environmental Matters.

     150145   

Section 5.10. Subsidiaries.

     152147   

Section 5.11. Additional Material Real Estate Assets.

     153148   

Section 5.12. Further Assurances.

     153148   

Section 5.13. Miscellaneous Covenants.

     154149    ARTICLE 6    NEGATIVE COVENANTS   

Section 6.01. Indebtedness.

     155150   

Section 6.02. Liens.

     159154   

Section 6.03. No Further Negative Pledges.

     163158   

Section 6.04. Restricted Junior Payments.

     164158   

Section 6.05. Restrictions on Subsidiary Distributions.

     165160   

Section 6.06. Investments.

     166161   

Section 6.07. Financial Covenants.

     169163   

Section 6.08. Fundamental Changes; Disposition of Assets; Acquisitions.

     170165   

Section 6.09. Sales and Leasebacks.

     173168   

Section 6.10. Transactions with Shareholders and Affiliates.

     174168   

Section 6.11. Conduct of Business.

     175170   

Section 6.12. Amendments or Waivers of Organizational Documents and Certain
Related Agreements.

     176170   

Section 6.13. Amendments or Waivers with Respect to Junior Financing.

     176170   

Section 6.14. Fiscal Year.

     176171   

Section 6.15. Massachusetts Securities Corporation.

     176171    ARTICLE 7    GUARANTY   

Section 7.01. Guaranty of the Obligations.

     177171   

Section 7.02. Contribution by Guarantors.

     177171   

Section 7.03. Payment by Guarantors.

     178172   

Section 7.04. Liability of Guarantors Absolute.

     178172   

Section 7.05. Waivers by Guarantors.

     181175   

Section 7.06. Guarantors’ Rights of Subrogation, Contribution, Etc.

     182176   

Section 7.07. Subordination of Other Obligations.

     182176   

Section 7.08. Continuing Guaranty.

     183177   

Section 7.09. Authority of Guarantors or Borrower.

     183177   

Section 7.10. Financial Condition of Borrower.

     183177   

Section 7.11. Bankruptcy, Etc.

     183177   

 

iii



--------------------------------------------------------------------------------

Section 7.12. Discharge of Guaranty Upon Sale of Guarantor.

     184178   

Section 7.13. Keepwell

     184178    ARTICLE 8    EVENTS OF DEFAULT   

Section 8.01. Events of Default.

     185179    ARTICLE 9    AGENTS   

Section 9.01. Appointment of Agents.

     189182   

Section 9.02. Powers and Duties.

     189183   

Section 9.03. General Immunity.

     190183   

Section 9.04. Agents Entitled to Act as Lender.

     191185   

Section 9.05. Lenders’ Representations, Warranties and Acknowledgment.

     192185   

Section 9.06. Right to Indemnity.

     192186   

Section 9.07. Successor Administrative Agent, Collateral Agent and Swing Line
Lender.

     193187   

Section 9.08. Collateral Documents and Guaranty.

     195189   

Section 9.09. Withholding Taxes.

     197190   

Section 9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.

     197191    ARTICLE 10    MISCELLANEOUS   

Section 10.01. Notices.

     199192   

Section 10.02. Expenses.

     201194   

Section 10.03. Indemnity.

     202195   

Section 10.04. Set-off.

     203196   

Section 10.05. Amendments and Waivers.

     204197   

Section 10.06. Successors and Assigns; Participations.

     207200   

Section 10.07. Independence of Covenants.

     213206   

Section 10.08. Survival of Representations, Warranties and Agreements.

     213206   

Section 10.09. No Waiver; Remedies Cumulative.

     214206   

Section 10.10. Marshalling; Payments Set Aside.

     214207   

Section 10.11. Severability.

     214207   

Section 10.12. Obligations Several; Independent Nature of Lenders’ Rights.

     214207   

Section 10.13. Headings.

     215208   

Section 10.14. APPLICABLE LAW.

     215208   

Section 10.15. CONSENT TO JURISDICTION.

     215208   

Section 10.16. WAIVER OF JURY TRIAL.

     216209   

Section 10.17. Confidentiality.

     217209   

Section 10.18. Usury Savings Clause.

     218210   

 

iv



--------------------------------------------------------------------------------

Section 10.19. Counterparts.

     218211   

Section 10.20. Effectiveness; Entire Agreement.

     218211   

Section 10.21. PATRIOT Act.

     219211   

Section 10.22. Electronic Execution of Assignments.

     219211   

Section 10.23. No Fiduciary Duty.

     219212   

 

APPENDICES A-1    Initial Tranche A Term Loan Commitments A-2    Initial Tranche
B Term Loan Commitments A-3    Revolving Commitments B    Notice Addresses
SCHEDULES 1.1A    Asset Sales 1.1B    Closing Date Mortgaged Properties 1.1C   
Immaterial Domestic Subsidiaries 1.1D    Existing Letters of Credit 1.1E   
Acquired Business Non-Core Assets 4.01    Jurisdictions of Organization and
Qualification, Capital Structure 4.02    Equity Interests and Ownership 4.11   
Adverse Proceedings 4.13(b)    Real Estate Assets 4.13(c)    Intellectual
Property Litigation 4.16    Material Contracts 4.24    Compliance with Statutes
5.12(c)    Post-Closing Actions 6.01    Certain Indebtedness 6.02    Certain
Liens 6.03    Negative Pledges 6.04    Certain Restricted Payments 6.05   
Certain Restrictions on Subsidiary Distributions 6.06(k)    Certain Investments
6.09    Sale and Leasebacks 6.10    Certain Affiliate Transactions EXHIBITS A-1
   Funding Notice A-2    Conversion/Continuation Notice B-1    Tranche A Term
Loan Note B-2    Tranche B Term Loan Note

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT dated as of August 1, 2012, is entered into
by and among HOLOGIC, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower, as Guarantors, the Lenders party hereto from time
to time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), J.P. MORGAN SECURITIES LLC
(“JPMS”) and CITIGROUP GLOBAL MARKETS INC. (“Citi”), as joint lead arrangers and
joint lead bookrunners (in such capacities, the “Lead Arrangers”), JPMS and
Citi, as co-syndication agents (in such capacities, the “Co-Syndication
Agents”), DNB Bank ASA, The Bank of Tokyo-Mitsubishi UFJ Ltd. and Fifth Third
Bank, as co-documentation agents (in such capacities, the “Co-Documentation
Agents”) and Goldman Sachs, as administrative agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as collateral agent
(together with its permitted successors in such capacity, the “Collateral
Agent”).

RECITALS:

WHEREAS, capitalized terms used and not defined in these Recitals shall have the
respective meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to the
Borrower, in an aggregate principal amount not to exceed $2,800,000,000,
consisting of (i) $1,000,000,000 aggregate principal amount of Initial Tranche A
Term Loans and $1,500,000,000 aggregate principal amount of Initial Tranche B
Term Loans the proceeds of which (a) will be used to fund the Acquisition
(including the Refinancing and paying fees, commissions and expenses in
connection with the Acquisition) and (b) may be used to repurchase or redeem the
Convertible Notes and (ii) $300,000,000 aggregate principal amount of Revolving
Commitments, the proceeds of which may be used (a) to purchase, repurchase or
redeem the Convertible Notes, (b) for capital expenditures permitted hereunder
and Permitted Acquisitions, (c) to provide for the ongoing working capital
requirements of the Borrower following the Acquisition and (d) for general
corporate purposes;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on substantially all of its assets, including a pledge of all of the Equity
Interests of certain of its Domestic Subsidiaries and 65% of all the Equity
Interests of certain of its First-Tier Foreign Subsidiaries and all of its
intercompany Indebtedness;

WHEREAS, Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on



--------------------------------------------------------------------------------

each case in their capacity as such) shall be deemed to be an Affiliate of the
Borrower or any of its Subsidiaries.

“Affiliate Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Annex C to Exhibit K, with such amendments or
modifications as may be approved by the Administrative Agent.

“Agent” means each of the Administrative Agent, the Co-Syndication Agents, the
Collateral Agent, the Lead Arrangers, the Co-Documentation Agents and any other
Person appointed under the Credit Documents to serve in an agent or similar
capacity, including, without limitation, any Auction Manager.

“Agent Affiliates” as defined in Section 10.01(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.02.

“Agreed Currency” means Dollars, Euro, Pounds Sterling and such other currencies
as are acceptable to the Issuing Bank and Administrative Agent in their sole
discretion.

“Agreement” means this Credit and Guaranty Agreement dated as of August 1, 2012,
as it may be refinanced, amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Amendment Effective Date” as defined in the First Amendment.

“Applicable Date” as defined in Section 2.18(b).

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) with respect to Revolving Loans and Tranche A Term Loans that are Eurodollar
Rate Loans and the Applicable Revolving Commitment Fee Percentage, (a) from the
Closing Date until the date of delivery of the Compliance Certificate and the
financial statements for the second full Fiscal Quarter after the Closing Date,
a percentage, per annum, determined by reference to Tier 1 in the following
table and (b) thereafter, a percentage, per annum, determined by reference to
the Total Net Leverage Ratio in effect from time to time as set forth below:

 

Tier

   Total Net
Leverage Ratio      Applicable
Margin     Applicable
Revolving
Commitment Fee
Percentage  

Tier 1

     >4.00:1.00         3.00 %      0.500 % 

 

6



--------------------------------------------------------------------------------

Tier 2

     £4.00:1.00         2.75 %      0.500 %       >3.00:1.00        

Tier 3

     £3.00:1.00         2.50 %      0.375 % 

; provided that from and after the First Amendment Effective Date, the following
levels shall apply:

 

Tier

   Total Net
Leverage Ratio      Applicable
Margin     Applicable
Revolving
Commitment Fee
Percentage  

Tier 1

     >4.00:1.00         2.00 %      0.500 % 

Tier 2

     £4.00:1.00         1.75 %      0.500 %       >3.00:1.00        

Tier 3

     £3.00:1.00         1.50 %      0.375 % 

; and (ii) with respect to Swing Line Loans, Revolving Loans and Tranche A Term
Loans that are Base Rate Loans, an amount equal to (a) the Applicable Margin for
Eurodollar Rate Loans as set forth in clause (i)(a) or (i)(b) above, as
applicable, minus (b) 1.00% per annum. No change in the Applicable Margin or the
Applicable Revolving Commitment Fee Percentage (with the exception of the
changes to the Applicable Margin made pursuant to the First Amendment which
shall become effective on the First Amendment Effective Date) shall be effective
until three (3) Business Days after the date on which the Administrative Agent
shall have received the applicable financial statements and a Compliance
Certificate pursuant to Section 5.01(c) calculating the Total Net Leverage
Ratio. At any time the Borrower has not submitted to the Administrative Agent
the applicable information as and when required under Section 5.01(c), the
Applicable Margin and the Applicable Revolving Commitment Fee Percentage shall
be determined by reference to Tier 1 in the above table. Within one (1) Business
Day after receipt of the applicable information under Section 5.01(c),
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Margin and the Applicable Revolving
Commitment Fee Percentage in effect from such date. In the event that any
financial statement or certificate delivered pursuant to Section 5.01 is shown
to be inaccurate (at a time when this Agreement is in effect and unpaid
Obligations under this Agreement are outstanding (other than indemnities and
other contingent obligations not yet due and payable)), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to
Administrative Agent a correct certificate required by Section 5.01 for such
Applicable Period, (ii) the Applicable Margin shall be determined by reference
to the applicable Tier in the above table for such Applicable Period based on
the

 

7



--------------------------------------------------------------------------------

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) (after giving effect effect to
any keepwell, guaranty or other support agreement) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one “swap” within the meaning of section 1a(47) of the Commodity Exchange
Act, such exclusion shall apply only to the portion of such Swap Obligation that
is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.

“Excluded Subsidiary” means (i) any Subsidiary of the Borrower that is a
Massachusetts securities corporation or a Receivables Entity, (ii) any Foreign
Subsidiary and (iii) any Immaterial Domestic Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office, located in
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan (other than pursuant to an assignment request by the Borrower under

 

29



--------------------------------------------------------------------------------

“Fair Share” as defined in Section 7.02.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“FDA” means the United States Food and Drug Administration.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed
as a decimal, rounded upwards if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day for such transactions as determined by the Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments, and, with respect to quarterly
financial statements, absence of footnotes.

“First Amendment” means Refinancing Amendment No. 1 to this Agreement dated as
of March 20, 2013.

“First Amendment Effective Date” means the “Amendment Effective Date” as defined
in the First Amendment.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by a Domestic Subsidiary that is not a Subsidiary of
a Foreign Subsidiary.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

31



--------------------------------------------------------------------------------

“Initial Tranche A Term Loans” means all Tranche A Term Loans outstanding on the
First Amendment Effective Date immediately prior to the effectiveness of the
First Amendment.

“Initial Tranche B Term Loans” means all Tranche B Term Loans outstanding on the
Second Amendment Effective Date immediately prior to the Refinancing (under and
as defined in the Second Amendment).

“Installment” means a Tranche A Installment, a Tranche B Installment or a
scheduled repayment of principal of New Term Loans, if any, pursuant to the
proviso to Section 2.12(b), as the case may be.

“Institutional Incremental Term Facility” means a term Incremental Facility that
is an Institutional Term Facility.

“Institutional Term Facility” means a term loan facility of the type marketed
primarily to institutional term loan lenders (as opposed to commercial banks) in
the primary syndication thereof (including, for the avoidance of doubt, the
Tranche B Term Facility).

“Intellectual Property” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Copyright Security Agreement and the Patent Security Agreement as
such terms are defined in the Pledge and Security Agreement.

“Intercompany Note” means that certain Intercompany Subordinated Demand
Promissory Note, dated as of the Closing Date, by and among the Borrower and
each of the Credit Parties and their respective Subsidiaries, each as a Payor
and as a Payee, as it may be amended, supplemented or otherwise modified in
accordance with the terms thereof from time to time.

“Interest Coverage Ratio” means the ratio as of the last day of (A) the first
full Fiscal Quarter ending after the Closing Date of (i) Consolidated Adjusted
EBITDA for the prior four (4)-Fiscal Quarter period ending on such date to
(ii) Adjusted Consolidated Cash Interest Expense for such Fiscal Quarter period
multiplied by four (4), (B) the second full Fiscal Quarter ending after the
Closing Date of (i) Consolidated Adjusted EBITDA for the prior four (4)-Fiscal
Quarter period ending on such date to (ii) Adjusted Consolidated Cash Interest
Expense for such two(2)-Fiscal Quarter period multiplied by two (2), (C) the
third full Fiscal Quarter ending after the Closing Date of (i) Consolidated
Adjusted

 

38



--------------------------------------------------------------------------------

“Lead Arrangers” as defined in the preamble hereto.

“Lender” means each financial institution listed on the signature pages hereto
or, to the First Amendment or to the Second Amendment as a Lender and any other
Person that becomes a party hereto pursuant to an Assignment Agreement or a
Joinder Agreement. For the avoidance of doubt, the “Swing Line Lender” shall be
a “Lender” for purposes of this Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).

“Letter of Credit” means (i) a commercial or standby letter of credit issued or
to be issued by the Issuing Bank pursuant to this Agreement and (ii) the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Sublimit” means the lesser of (i) $80,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate Stated Amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding and
(ii) the aggregate Dollar Equivalent of the amount of all drawings under Letters
of Credit honored by the Issuing Bank and not theretofore reimbursed by or on
behalf of the Borrower.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Limited Condition Acquisition” means any Permitted Acquisition which the
Borrower or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Borrower’s or such
Subsidiary’s, as applicable, obligation to close such Permitted Acquisition on
the availability of third-party financing.

 

42



--------------------------------------------------------------------------------

substance or legal defeasance), sinking fund, cash settlement or similar payment
with respect to Junior Financing prior to the scheduled maturity thereof.

“Revaluation Date” means each of the following: (i) each date of issuance of any
Letter of Credit, (ii) each date of any amendment of any Letter of Credit that
has the effect of increasing the Stated Amount thereof and (iii) each date of
any payment by the Issuing Bank under any Letter of Credit.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder, and “Revolving Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving
Commitment, if any, as of the First Amendment Effective Date is the amount set
forth by such Lender’s name under the caption “Refinancing Revolving Commitment”
on Schedule 2 attached to the First Amendment or in the applicable Assignment
Agreement or Joinder Agreement, as applicable, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Revolving Commitments as of the First Amendment Effective Date is
$300,000,000.

“Revolving Commitment Period” means the period from the First Amendment
Effective Date to, but excluding, the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of
(i) August 1, 2017, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.01.

“Revolving Exposure” means, with respect to any Lender, as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Line Loans (net of any participations therein by other Lenders) and
(e) the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans; provided that for purposes of Section 2.22(a)(iii)(y),
“Revolving Exposure” shall, at all times, have the meaning set forth in clause
(ii) above.

 

60



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Revolving Loan.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.02(a), Section 2.24 or Section 2.26.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-3, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Sanctions” as defined in Section 4.27.

“Second Amendment” means Refinancing Amendment No. 2 to this Agreement dated as
of August 2, 2013.

“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
defined in the Second Amendment.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Notes” means the $1,000,000,000 6.25% Senior Notes due 2020 issued under
the indenture dated as of August 1, 2012 by and among the Borrower, the
Subsidiaries party thereto and Wells Fargo Bank, National Association, as
trustee.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or secured
Permitted Incremental Equivalent Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or other

 

61



--------------------------------------------------------------------------------

principal amount of all outstanding Swing Line Loans and (iii) the Letter of
Credit Usage.

“Tranche A Installment” as defined in Section 2.12(a).

“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to the
Borrower pursuant to Section 2.01(a)(i).

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan, and “Tranche A Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche A Term Loan Commitment, if any, as of the First Amendment
Effective Date is set forth under the caption “Refinancing Term Commitment” on
Schedule 1 to the First Amendment or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Tranche A Term Loan Commitments as of the
First Amendment Effective Date is $975,000,000, which is equal to the aggregate
principal amount of the Initial Tranche A Term Loans outstanding immediately
prior to the effectiveness of the First Amendment.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loan of
such Lender; provided, at any time prior to the making of the Tranche A Term
Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche A Term Loan Commitment.

“Tranche A Term Loan Maturity Date” means the earlier of (i) August 1, 2017 and
(ii) the date on which all Tranche A Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

“Tranche A Term Loan Note” means a promissory note in the form of Exhibit B-1,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Tranche B Installment” as defined in Section 2.12(b).

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Borrower pursuant to Section 2.01(a)(ii).

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan, and “Tranche B Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche B Term Loan Commitment, if any, as of the Second Amendment
Effective Date is set forth on Appendix A-2under the caption “Refinancing Term
Commitment” on Schedule 1 to the

 

65



--------------------------------------------------------------------------------

Second Amendment or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Tranche B Term Loan Commitments as of the Closing Date
is $1,500,000,000.Second Amendment Effective Date is equal to the aggregate
principal amount of the Initial Tranche B Term Loans outstanding immediately
prior to the Refinancing (as defined in the Second Amendment) occurring on the
Second Amendment Effective Date.

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loan of
such Lender; provided, at any time prior to the making of the Tranche B Term
Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche B Term Loan Commitment.

“Tranche B Term Loan Maturity Date” means the earlier of (i) August 1, 2019 and
(ii) the date that all Tranche B Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Tranche B Term Loan Note” means a promissory note in the form of Exhibit B-2,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Transaction Costs” means the fees, commissions, costs and expenses payable by
the Borrower or any of the Borrower’s Subsidiaries on or before the Closing Date
in connection with the transactions contemplated by the Credit Documents and the
Related Agreements.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“U.S. Lender” as defined in Section 2.20(c).

“U.S. Person” means any “United States Person” as defined in Section 7701(a)(30)
of the Internal Revenue Code.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Waivable Mandatory Prepayment” as defined in Section 2.15(c).

“Weighted Average Yield” means with respect to any Indebtedness, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Indebtedness on such date and giving effect
to all upfront or similar fees or original issue discount payable with respect
to such Loan, as determined by the Administrative Agent.

 

66



--------------------------------------------------------------------------------

clause (y) of the proviso to paragraph (f) of the definition of Consolidated
Adjusted EBITDA or paragraph (k) of the definition of Consolidated Adjusted
EBITDA.

(d) In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Net Senior Secured Leverage Ratio or the Total Net Leverage Ratio (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Net Senior Secured
Leverage Ratio or the Total Net Leverage Ratio, as applicable, shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.01. Term Loans.

(a) Loan Commitments. (i) Subject to the terms and conditions of the First
Amendment, each Refinancing Term Lender (as defined therein) severally agrees to
make, on the First Amendment Effective Date, a Tranche A Term Loan to the
Borrower in Dollars in an amount equal to such Lender’s Tranche A Term Loan
Commitment; and (ii) subject to the terms and conditions hereofof the Second
Amendment, each Refinancing Term Lender (as defined therein) severally agrees to
make, on the ClosingSecond Amendment Effective Date, a Tranche B Term Loan to
the Borrower in Dollars in an amount equal to such Lender’s Tranche B Term Loan
Commitment.

The Borrower may make (x) only one borrowing under the Tranche B Term Loan
Commitments which shall be on the ClosingSecond Amendment Effective Date and
(y) only one borrowing under the Tranche A Term Loan Commitments which shall be
on the First Amendment Effective Date. Any amounts borrowed under this
Section 2.01(a) with respect to the Tranche A Term Loan and the Tranche B Term
Loan and subsequently repaid or prepaid may not be reborrowed. Subject to
Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to the
Tranche A Term Loans and the Tranche B Term Loans shall be paid in full no later
than the Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity
Date, respectively. Each Lender’s (i) Tranche A Term Loan Commitment shall
terminate immediately and without further action on the First Amendment
Effective Date, and (ii) Tranche B Term Loan Commitment shall terminate
immediately and without further action on the

 

69



--------------------------------------------------------------------------------

ClosingSecond Amendment Effective Date, in each case, upon and after giving
effect to the funding of such Lender’s Tranche A Term Loan and/or Tranche B Term
Loan on such date.

 

(b) Borrowing Mechanics for Initial Tranche A Term Loan and Initial Tranche B
Term Loan.

(i) The Borrower shall deliver to the Administrative Agent a fully executed
Funding Notice no later than (x) 10:00 a.m. (New York City time) on a date that
is one Business Day prior to the Closing Date with respect to Base Rate Loans
and (y) 10:00 a.m. (New York City time) on a date that is three Business Days
prior to the Closing Date with respect to Eurodollar Rate Loans (or, in either
case, such shorter period as may be acceptable to Administrative Agent).
Promptly upon receipt by the Administrative Agent of such Funding Notice, the
Administrative Agent shall notify each Lender of the proposed borrowing.

(ii) Each Lender shall make its Initial Tranche A Term Loan and/or Initial
Tranche B Term Loan, as the case may be, available to the Administrative Agent
not later than 12:00 noon (New York City time) on the Closing Date, by wire
transfer of same day funds in Dollars, at the Principal Office designated by the
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the
applicable Term Loans available to the Borrower on the Closing Date, by causing
an amount of same day funds in Dollars equal to the proceeds of all such Loans
received by the Administrative Agent from the Lenders to be credited to the
account of the Borrower at the Principal Office designated by the Administrative
Agent or to such other account as may be designated in writing to the
Administrative Agent by the Borrower.

Section 2.02. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to the Borrower in Dollars in an aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided that after giving effect to the
making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.02(a) may be repaid and reborrowed during
the Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire
on the Revolving Commitment Termination Date and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full no later than such date.

 

70



--------------------------------------------------------------------------------

Nothing in this Section 2.05(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitments and Revolving Commitment
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

Section 2.06. Use of Proceeds. (a) The proceeds of the Initial Tranche A Term
Loans and the Initial Tranche B Term Loans shall be applied by the Borrower to
fund the Acquisition (including the Refinancing and paying fees, commissions and
expenses and other Transaction Costs in connection with the Acquisition and the
issuance of the Senior Notes) and may be used to pay Convertible Note Repayment
Obligations, purchase or repurchase Convertible Notes pursuant to
Section 6.04(c)(y) or fund the Convertible Note Repayment Reserve as permitted
hereunder. The proceeds of the Refinancing Term Loans made on the First
Amendment Effective Date pursuant to the First Amendment shall be used on the
First Amendment Effective Date to prepay in full all Initial Tranche A Term
Loans. The proceeds of the Refinancing Term Loans made on the Second Amendment
Effective Date pursuant to the Second Amendment shall be used on the Second
Amendment Effective Date to prepay in full all Initial Tranche B Term Loans.

(b) The proceeds of the Revolving Loans, Swing Line Loans and Letters of Credit
made or issued on and after the First Amendment Effective Date shall be applied
by the Borrower to the working capital and general corporate purposes of the
Borrower and its Subsidiaries, including Permitted Acquisitions and permitted
capital expenditures, and may be used to pay Convertible Note Repayment
Obligations, purchase or repurchase Convertible Notes pursuant to
Section 6.04(c)(y) or fund the Convertible Note Repayment Reserve as permitted
hereunder.

(c) No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof or to violate the Exchange Act.

Section 2.07. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt.
Each Lender shall maintain on its internal records an account or accounts
evidencing the Obligations of the Borrower to such Lender, including the amounts
of the Loans made by it and each repayment and prepayment in respect thereof.
Any such recordation shall be conclusive and binding on the Borrower, absent
manifest error; provided that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitment or
the Borrower’s Obligations in respect of any applicable Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern in the absence of
demonstrable error therein.

 

82



--------------------------------------------------------------------------------

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and

(iii) in the case of Tranche B Term Loans:

(A) from the Closing Date to (but excluding) the Second Amendment Effective
Date:

(A1) if a Base Rate Loan, at the Base Rate plus 2.50%; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 3.50%; and

(B) from and after the Second Amendment Effective Date,

(1) if a Base Rate Loan, at the Base Rate plus 1.75%; or

(B2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 3.502.75%.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained only as a Base Rate
Loan), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date on which the Administrative Agent
notifies the Borrower that the primary syndication of the Loans and Revolving
Commitments has been completed, as determined by the Administrative Agent, the
Term Loans shall be maintained as either (i) Eurodollar Rate Loans having an
Interest Period of no longer than one month or (ii) Base Rate Loans. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event the Borrower fails
to specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan will be made as a
Base Rate Loan or (if outstanding as a Eurodollar Rate Loan) will be
automatically converted into a Base Rate Loan on the last day of the then
current Interest Period for such Loan or (if outstanding as a Base Rate Loan)
will remain

 

84



--------------------------------------------------------------------------------

determined as of the close of business on any date of determination) during the
applicable quarterly period or portion thereof, as applicable.

All fees referred to in this Section 2.11(a) shall be paid to the Administrative
Agent at its Principal Office and, upon receipt, the Administrative Agent shall
promptly distribute to each applicable Lender its Pro Rata Share thereof.

(b) The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

(i) a fronting fee equal to the rate or rates per annum separately agreed upon
by the Borrower and such Issuing Bank, times the average daily amount of the
Letter of Credit Usage with respect to all Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed amounts
in respect of payments made by such Issuing Bank pursuant to any such Letter of
Credit) during the period from and including the First Amendment Effective Date
to but excluding the later of the Revolving Commitment Termination Date and the
date on which there ceases to be any Letter of Credit Usage with respect to all
Letters of Credit issued by such Issuing Bank; and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Sections 2.11(a) and 2.11(b) shall be calculated on
the basis of a 360-day year and the actual number of days elapsed and shall be
payable quarterly in arrears on the last Business Day of each Fiscal Quarter
during the Revolving Commitment Period, commencing on the first such date to
occur after the First Amendment Effective Date, and ending on the Revolving
Commitment Termination Date.

(d) In addition to any of the foregoing fees, the Borrower agrees to pay to the
Agents such other fees in the amounts and at the times separately agreed upon.

Section 2.12. Scheduled Payments/Commitment Reductions. (a) The principal
amounts of the Tranche A Term Loans shall be repaid in consecutive quarterly
installments (each, a “Tranche A Installment”) in the aggregate amounts and, on
the corresponding “Amortization Dates,” set forth in the table below, commencing
October 31, 2012:

 

Amortization Date

   Tranche A Installments  

October 31, 2012

   $ 12,500,000   

 

88



--------------------------------------------------------------------------------

reduction of the Revolving Commitments shall be effective on the date specified
in the Borrower’s notice and shall reduce the Revolving Commitment of each
Lender proportionately to its Pro Rata Share thereof.

(c) Tranche B Term Loan Call Protection. In the event that all or any portion of
the Tranche B Term Loans is (i) repaid, prepaid, refinanced or replaced
(including, without limitation, with Refinancing Indebtedness) or (ii) repriced
or effectively refinanced through any waiver, consent, amendment or amendment
and restatement (including, without limitation, a Refinancing Amendment) (in
each case, in connection with any waiver, consent, amendment or amendment and
restatement to the Tranche B Term Loans directed at, or the result of which
would be, the lowering of the Weighted Average Yield of the Tranche B Term Loans
or the incurrence of any Indebtedness having a Weighted Average Yield that is
less than the Weighted Average Yield of the Tranche B Term Loans (or portion
thereof) so repaid, prepaid, refinanced, replaced or repriced (a “Repricing
Transaction”)) occurring on or prior to the firstsix month anniversary of the
ClosingSecond Amendment Effective Date, such repayment, prepayment, refinancing,
replacement or repricing will be made at 101.0% of the principal amount of the
Tranche B Term Loans so repaid, prepaid, refinanced, replaced or repriced on or
prior to the six month anniversary of the Second Amendment Effective Date. If
all or any portion of the Tranche B Term Loans held by any Lender is repaid,
prepaid, refinanced or replaced (including through a mandatory assignment)
pursuant to Section 2.23 as a result of, or in connection with, such Lender not
agreeing or otherwise consenting to any waiver, consent or amendment referred to
in clause (ii) above (or otherwise in connection with a Repricing Transaction),
such repayment, prepayment, refinancing or replacement will be made at 101.0% of
the principal amount of the Tranche B Term Loans so repaid, prepaid, refinanced
or replaced. It is expressly agreed that, notwithstanding anything to the
contrary herein, no premium, penalty or call protection under this
Section 2.13(c) shall be due in connection with a mandatory prepayment of Loans
required pursuant to Section 2.14 hereof other than a mandatory prepayment under
Section 2.14(d).

Section 2.14. Mandatory Prepayments/Commitment Reductions. (a) Asset Sales.
Subject to Section 2.15(e), no later than the fifth Business Day following the
date of receipt by the Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds arising from an Asset Sale, the Borrower shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to such Net Asset Sale
Proceeds; provided so long as no Default or Event of Default shall have occurred
and be continuing, the Borrower shall have the option, directly or through one
or more of its Subsidiaries, to invest or commit to invest such Net Asset Sale
Proceeds within one year of receipt thereof in long-term productive assets of
the general type used in the business of the Borrower and its Subsidiaries,
including through a Permitted Acquisition; provided that if any amount is so
committed to be reinvested within such one-year period, but is not reinvested
within the later to

 

92



--------------------------------------------------------------------------------

(p) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

(q) Closing Date. Lenders shall have made the Initial Tranche A Term Loans and
Initial Tranche B Term Loans to the Borrower on or before October 29, 2012.

(r) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans made on such date.

(s) PATRIOT Act. At least three (3) days prior to the Closing Date, each Lender
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), the “PATRIOT Act”) to the
extent requested in writing by such Lender in writing at least 10 days prior to
the Closing Date.

(t) Specified Transactions. From and including April 29, 2012 through the
Closing Date, neither the Borrower nor any of its Subsidiaries (prior to giving
effect to the Acquisition) shall have consummated any merger (other than any
merger of a Domestic Subsidiary into another Domestic Subsidiary or a Subsidiary
into the Borrower), acquisition or disposition (other than any disposition
effected to satisfy one or more of the conditions precedent set forth in the
Acquisition Agreement) or paid any dividend (other than any dividends made from
a Subsidiary to another Subsidiary or made by a Subsidiary to Borrower) or
effected any share buybacks (or entered into an agreement to consummate any of
the foregoing) (each a “Specified Transaction”) other than the Acquisition,
except any such Specified Transactions (x) in the ordinary course of business,
(y) that are not in the ordinary course of business and involve, in the
aggregate across all such Specified Transactions, no more than $100,000,000 of
consideration or payments, as applicable, or (z) consented to by each of the
Lead Arrangers (such consent not to be unreasonably withheld or delayed).

Section 3.02. Conditions to Each Credit Extension. (a) Conditions Precedent. The
obligation of each Lender to make any Loan, or the Issuing Bank to issue any
Letter of Credit, on any Credit Date, including the Closing Date, are subject to
the satisfaction, or waiver in accordance with Section 10.05, of the following
conditions precedent:

 

129



--------------------------------------------------------------------------------

Intellectual Property of the Borrower and its Subsidiaries, as applicable, is
placed in escrow for the benefit of the agreement party that do not materially
interfere with the conduct of the Borrower’s or any of its Subsidiaries’
business as conducted on the Closing Date (or as permitted by Section 6.11) or
materially detract from the value thereof; provided that (1) the escrowed
Intellectual Property is only released to the agreement party upon the
bankruptcy, cessation of business, repudiation of material obligations or
similar industry standard trigger events of the Borrower and its Subsidiaries
and (2) upon such release, the agreement party’s use is limited to its internal
use only, consistent with the manner in which the Intellectual Property was used
by the Borrower and/or its Subsidiaries on behalf onof the agreement party prior
to the technology’s release from escrow; and

(cc) other Liens securing Indebtedness in an aggregate amount not to exceed
$100,000,000.

Section 6.03. No Further Negative Pledges. No Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations except (a) with respect to
specific property subject to a Lien permitted hereunder to secure payment of
Indebtedness permitted hereunder or to be sold pursuant to an executed agreement
with respect to aan Asset Sale permitted hereunder; provided that such
restrictions are limited to the property so encumbered or subject to such Asset
Sale, (b) customary restrictions contained in any Permitted License, lease or
similar agreement permitted hereunder (provided that such restrictions are
limited to the property or assets subject to such Permitted License, lease or
similar agreement), (c) customary provision in joint venture agreements
applicable to joint ventures permitted hereunder; provided that such
restrictions are applicable solely to such joint venture entered into in the
ordinary course of business, (d) customary provisions set forth in
Co-Development Agreements; provided that such restrictions are applicable solely
to the property subject to such Co-Development Agreement, (e) with respect to
Discontinued Real Property, (f) restrictions identified on Schedule 6.03,
(g) restrictions set forth in Indebtedness permitted under Section 6.01(f) that
impose restrictions on the property so acquired in connection with the Permitted
Acquisition referred to in Section 6.01(f), (h) restrictions under any
Refinancing Indebtedness or Permitted Incremental Equivalent Debt and
(i) restrictions contained in the indentures relating to the Convertible Notes
and the Senior Notes.

Section 6.04. Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment, except (a) each Subsidiary may make Restricted

 

162



--------------------------------------------------------------------------------

a substantially concurrent issuance of new Equity Interests, (j) any Credit
Party may make any Restricted Junior Payment on account of the repurchase of
Equity Interests deemed to occur upon exercise of stock options, warrants or
similar rights or grant, vesting or lapse of restrictions on the grant of any
other performance shares, restricted stock, restricted stock units or other
equity awards to the extent that shares of such Equity Interests represent all
or a portion of (i) the exercise or purchase price of such options, warrants or
similar rights or other equity awards and (ii) the amount of withholding taxes
owed by the recipient of such award in respect of such grant, exercise, vesting
or lapse of restrictions covered by clause (i) and (k) so long as no Default or
Event of Default shall have occurred and be continuing or shall be caused
thereby, the Borrower may make other Restricted Junior Payments in an aggregate
amount during the term of this Agreement not to exceed the sum of
(i) $25,000,000250,000,000 plus (ii) if, both immediately before and after
giving effect such payment, the Total Net Leverage Ratio is less than
3.504.00:1.00, the Available ECF Amount.

Section 6.05. Restrictions on Subsidiary Distributions. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of the Borrower to (a) pay dividends
or make any other distributions on any of such Subsidiary’s Equity Interests
owned by the Borrower or any other Subsidiary of the Borrower, (b) repay or
prepay any Indebtedness owed by such Subsidiary to the Borrower or any other
Subsidiary of the Borrower, (c) make loans or advances to the Borrower or any
other Subsidiary of the Borrower or (d) transfer, lease or license any of its
property or assets to the Borrower or any other Subsidiary of the Borrower other
than (i) with respect to specific property subject to a Lien permitted hereunder
to secure payment of Indebtedness permitted hereunder or to be sold pursuant to
an executed agreement with respect to aan Asset Sale permitted hereunder;
provided that such restrictions are limited to the property so encumbered or
subject to such Asset Sale, (ii) customary restrictions contained in any
Permitted License, leases or similar agreements permitted hereunder; provided
that such restrictions are limited to the property or assets subject to such
Permitted License, lease or similar agreement, (iii) customary provision in
joint venture agreements applicable to joint ventures permitted hereunder;
provided that such restrictions are applicable solely to such joint venture
entered into in the ordinary course of business, (iv) customary provision set
forth in Co-Development Agreements; provided that such restrictions are
applicable solely to the property subject to such Co-Development Agreements,
(v) with respect to Discontinued Real Property, (vi) restrictions identified on
Schedule 6.05, (vii) restrictions set forth in Indebtedness permitted under
Section 6.01(f) that imposes restrictions on the property so acquired in
connection with the Permitted Acquisition referred to in Section 6.01(f),
Section 6.01(g) (to the extent not more restrictive that the restrictions
contained in this Agreement), 6.01(k) (to the extent not more restrictive that
the restrictions contained in this Agreement), Section 6.01(m)(ii) (solely with
respect to the entity

 

164



--------------------------------------------------------------------------------

Massachusetts securities corporation, or be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise Disposed of, in one transaction or a series of
transactions, to any other Massachusetts securities corporation; and (iii) any
Subsidiary that is not a Credit Party may be merged with or into any other
Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise Disposed of, in one transaction or a series of transactions to any
other Subsidiary (other than an Excluded Subsidiary);

(b) sales, licenses, leases or other Dispositions of assets that do not
constitute Asset Sales;

(c) Asset Sales; provided (A) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of the Borrower (or similar governing
body)), (B) no less than 70% thereof shall be paid in Cash; provided that for
the purpose of this clause (B), the following shall be deemed to be Cash:
(1) any securities received by the Borrower or such Subsidiary that are
converted by the Borrower or such Subsidiary into Cash or Cash Equivalents (to
the extent of the Cash or Cash Equivalents received in such conversion) within
180 days following the closing of the applicable Asset Sale and (2) any
Designated Non-Cash Consideration in respect of such Asset Sale having an
aggregate fair market value, taken together with the Designated Non-Cash
Consideration in respect of all such Asset Sales, not to exceed at any time the
greater of $100,000,000 and 1% of Total Assets, (C) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.14(a) and (D) at the time of
such Asset Sale, no Default or Event of Default shall have occurred and be
continuing or would result therefrom (it being understood and agreed that the
proceeds of such Asset Sales shall be valued at the principal amount thereof in
the case of non-Cash proceeds consisting of notes or other debt Securities and
valued at fair market value in the case of other non-Cash proceeds);

(d) Disposals of obsolete, worn out or surplus property or damaged property no
longer useful in the business of the Borrower and its Subsidiaries;

(e) Permitted Acquisitions;

(f) Investments made in accordance with Section 6.06 and Sale and Leaseback
Transactions made in accordance with Section 6.09;

(g) (i) the abandonment of rights, franchises, licenses, trade names,
copyrights, patents, trademarks or other Intellectual Property that are, in the
reasonable judgment of the Borrower, either no longer economically practicable
to maintain or no longer useful in the conduct of the business of the Borrower
and

 

170



--------------------------------------------------------------------------------

have any responsibility with respect to the accuracy of or the completeness of
any information provided to Lenders.

(b) Each Lender, by delivering (or if delivered in escrow, upon releasing from
such escrow) its signature page to this Agreement, an Assignment Agreement or a,
Joinder Agreement or an amendment hereto and funding (i) its Initial Tranche A
Term Loan, Initial Tranche B Term Loan and/or Revolving Loans on the Closing
Date or funding, (ii) its Tranche A Term Loan or making Revolving Commitments
available, as applicable on the First Amendment Effective Date, (iii) its
Tranche B Term Loan on the Second Amendment Effective Date or by the funding
of(iv) any New Term Loans or New Revolving Loans, as the case may be, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
the Requisite Lenders or the Lenders, as applicable on the Closing Date, or as
of the date of funding of such Tranche A Term Loans, Tranche B Term Loans,
Revolving Loans or New Loans.

(c) Each Lender acknowledges that the Borrower may purchase Tranche B Term Loans
hereunder from Lenders from time to time, subject to the restrictions set forth
in Section 10.06.

Section 9.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Credit Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Credit Documents; provided, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.

 

191



--------------------------------------------------------------------------------

Schedule 1

Refinancing Term Commitment

 

Refinancing Term Lender

   Refinancing Term Commitment  

GOLDMAN SACHS BANK USA

   $ 1,485,000,000   